Citation Nr: 1231228	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a compensable rating for costochondritis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978, and from May 1978 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran maintains that his costochondritis is more disabling than represented by the currently assigned noncompensable rating.  He states that he experiences chronic pain which affects his employability and daily living experiences.  He previously requested that his treatment records from Martin Army Hospital be obtained.  Records from this facility covering a period of 2001 to 2006 were reported in a June 2007 Statement of the Case as being associated with the claims file.

In August 2006, the Veteran was afforded a VA examination by a nurse practitioner.  He claims that she did not know what costochondritis was and had to repeatedly refer to medical manuals, leaving the room several times to consult with them.  In addition, he asserts that his prior records from Martin Army Hospital were not reviewed by her.  The examination report indeed notes that there was no claims file available for review.  After completing a physical examination, the VA examiner concluded that there was no current active disease process.  In contrast, the Veteran advances that the pain has been at least moderately severe on a continuous basis.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims has jurisdiction by virtue of a notice of disagreement that satisfies VJRA § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.  

In light of the foregoing, the assertions of the Veteran, and the fact that his records were not reviewed by the examiner, the Board finds that he should be afforded a new VA examination.  Although the Veteran requested an examination by a "specialist," the Board finds that a general VA examination is adequate to assess the nature of his disability.

The Veteran's costochondritis is currently evaluated under Diagnostic Code 5321 at the 0 percent disability level.  38 C.F.R. § 4.73.  This Diagnostic Code provides for evaluation impairment of Muscle Group XXI, muscles of respiration, thoracic muscle group.  Impairment of Muscle Group XXI is rated on the severity of the injury manifested. A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Code 5321.

If possible, the examiner should provide findings consistent with the criteria delineated in the rating schedule.

Also, since the claim is being remanded, all current records pertaining to costochondritis from the Montgomery, Alabama, VA Medical Center and the Martin Army Hospital located in Fort Benning, Georgia, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Montgomery, Alabama, VA Medical Center and the Martin Army Hospital located in Fort Benning, Georgia concerning treatment for costochondritis.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected costochondritis, preferably by a VA examiner other than the examiner who conducted the August 2006 VA examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination and indicate that it has been reviewed in the examination report.  

The examiner should identify all symptoms associated with costochondritis and should describe the severity of each associated symptom.  The examiner should also report all associated objective findings as it pertains to costochondritis.  The examiner should indicate whether there are any limitations on ordinary activities and employability imposed by the disability.  If so, such should be identified and reported.

The examiner should state whether the impairment associated with costochondritis is analogous to a moderate, moderately severe or severe impairment of Muscle Group XXI or any other associated Muscle Group.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

